Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the original data" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Note, it is unclear whether term “the original data” is referencing “original image data,” “added test data,” or both. Claims 28 and 35 recite similarly.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,210,199. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are broader than the claims of the patent.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and reporting data without significantly more. See Berkheimer (Fed. Cir. 2018). See Elec. Power Group (Fed. Cir. 2016).
	Claim 21 recites the following:
	A processor configured to: [Additional elements that do not amount to more than the judicial exception, i.e., processor.]
	receive modified image data, the modified image data comprising original image data and added test data that comprises one or more additional images; process the modified image data; and [Abstract idea of collecting data. Mental Process. A human-mind with pen and paper can receive image data and process the image data, e.g., visual inspection.]
	evaluate a correctness of the processing of the original data based at least in part on processing of the added test data. [Abstract idea of analyzing data. Mental Process. A human-mind with pen and paper can evaluate correctness of original data.]
	Subject Matter Eligibility Test (MPEP 2106 35 U.S.C. 101 Analysis):
	Step 1 (Statutory Categories)- is the claim to a process, machine, manufacture, or composition of matter? Yes, claim is to “[a] processor…” See above [rationale] for detailed explanation.
	Step 2A (Judicial Exceptions)- is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea? Yes, claim is directed to collecting, analyzing, manipulating and reporting data (i.e., receive, process, evaluate). See above [rationale] for detailed explanation.
	Step 2B (Inventive Concept)- does the claim recite additional elements that amount to significantly more than the judicial exception? No, claim recites additional elements such as generic computer elements for implementing the abstract idea, i.e., processor. See above [rationale] for detailed explanation.
	Conclusion (Eligibility)- Claim is not eligible subject matter under 35 U.S.C. 101.
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The processor merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer.
 (Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53) MPEP 2106.04(a)(2) Mathematical Concepts and Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processor.
	Claim 22 recites the following:
	The processor as recited in claim 21, wherein the one or more additional images are added outside a boundary of the original image data. [Abstract idea of manipulating data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The processor merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processor.
	Claim 23 recites the following:
	The processor as recited in claim 22, wherein the correctness of the processing of the original data is based at least in part on whether one or more objects in the additional one or more images are correctly identified. [Abstract idea of analyzing data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The processor merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processor.
	Claim 24 recites the following:
	The processor as recited in claim 23, wherein processing the modified image data comprises computer vision object identification. [Abstract idea of analyzing data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The processor merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processor.
	Claim 25 recites the following:
	The processor as recited in claim 23, wherein the one or more objects are objects that are known to have a high probability of being correctly identified when the processing is operating correctly. [Abstract idea of analyzing data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The processor merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processor.
	Claim 26 recites the following:
	The processor as recited in claim 23, wherein the one or more objects are objects that are known to be processed in a consistent manner by the processor. [Abstract idea of analyzing data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The processor merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processor.
	Claim 27 recites the following:
	The processor as recited in claim 21, wherein responsive to determining the one or more images were correctly processed, the processor is configured to generate a passing indicator to a safety related application. [Abstract idea of analyzing data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The processor merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., processor.
	Claims 28-34 are rejected based on similar reasons given to claims 21-27.
	Claims 35-40 are rejected based on similar reasons given to claims 21-26.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson et al. US 6,295,374 (hereinafter “Robinson”).
	Regarding claim 35, Robinson teaches: A system comprising: a memory storing program instructions; and at least one processor coupled to the memory, wherein the program instructions are executable by the at least one processor to: [FIG. 4 and cols 3,4 lns 34,5: “FIG. 4 a machine vision system and station, generally indicated at 20, by which the method and system of the present invention can automatically detect flaws in a sample image of an object… A computer 28 of the system 20 may be a Pentium-based IBM compatible PC or other PC having a sufficient amount of RAM and hard disk space for performing the algorithms associated with the present invention.”]
	receive original input image from a safety-critical application executing on one or more processing units; [FIG. 5 and col 4 lns 9-25: “FIG. 5, there is illustrated a template image 34 in the form of a 4 letter sequence "IVFC". A sample image 36 has the same sequence except that the "V" and the "F" is slightly out of position due to screen distortion, and "F" has a real flaw in the form of a small "mouse nibble" near the top of the left hand side of the vertical… These images 34 and 36 are fed into the Alignment and Error Image processing stage 38” (Emphasis added). Note the claim term safety-critical application is given its broadest reasonable interpretation, e.g., navigation screen.]
	generate modified image data by combining the original input image with one or more additional images; and [FIG. 5 and col 4 ln 26 : “This error image 40 is passed into a identify sub-images process 42, which identifies the respective regions that are still out of register. It then forms independent sub-images 44 of these regions (i.e. the "F" and the "V" from both the template and sample images).”]
	evaluate a correctness of the processing of the original data based at least in part on processing of the one or more additional images. [FIG. 5 col. 4 ln 31: “These sub-images 44 are now passed through an alignment and error image generator 46 which now re-registers the template "V" with the sample "V" which, because it contains no flaws, returns a completely blank error image 50. The process is repeated in a second alignment and error image generator 48 with the "F" which produces an error image 52 which clearly shows the "mouse nibble" but very little else.”]
	Regarding claim 36, Robinson teaches: The system as recited in claim 35, wherein the one or more additional images are added outside a boundary of the original image data. [FIG. 5 col. 4 ln 26: “This error image 40 is passed into a identify sub-images process 42, which identifies the respective regions that are still out of register. It then forms independent sub-images 44 of these regions (i.e. the "F" and the "V" from both the template and sample images).”]
	Regarding claim 37, Robinson teaches:
	The system as recited in claim 36, wherein the program instructions are executable by the at least one processor to evaluate the correctness of the processing of the original data based at least in part on whether one or more objects in the additional one or more images are correctly identified. [FIG. 5 col. 4 ln 31: “These sub-images 44 are now passed through an alignment and error image generator 46 which now re-registers the template "V" with the sample "V" which, because it contains no flaws, returns a completely blank error image 50. The process is repeated in a second alignment and error image generator 48 with the "F" which produces an error image 52 which clearly shows the "mouse nibble" but very little else.”]
	Regarding claim 38, Robinson teaches: The system as recited in claim 37, wherein the correctness of the processing is based at least in part on correct identification of the one or more images by a computer vision processing system. [FIG. 5 col. 4 ln 31: “These sub-images 44 are now passed through an alignment and error image generator 46 which now re-registers the template "V" with the sample "V" which, because it contains no flaws, returns a completely blank error image 50. The process is repeated in a second alignment and error image generator 48 with the "F" which produces an error image 52 which clearly shows the "mouse nibble" but very little else.” Note, figure 5 illustrates a computer vision process.]
	Regarding claim 39, Robinson teaches: The system as recited in claim 37, wherein the one or more objects are objects that are known to have a high probability of being correctly identified when the processing is operating correctly. [FIG. 5 col. 4 ln 31: “These sub-images 44 are now passed through an alignment and error image generator 46 which now re-registers the template "V" with the sample "V" which, because it contains no flaws, returns a completely blank error image 50. The process is repeated in a second alignment and error image generator 48 with the "F" which produces an error image 52 which clearly shows the "mouse nibble" but very little else.” Note, the error image indicates probability is high when there is a blank error image.]
	Regarding claim 40, Robinson teaches: The system as recited in claim 37, wherein the one or more objects are objects that are known to be processed and identified in a consistent manner. [FIG. 5 col. 4 ln 31: “These sub-images 44 are now passed through an alignment and error image generator 46 which now re-registers the template "V" with the sample "V" which, because it contains no flaws, returns a completely blank error image 50. The process is repeated in a second alignment and error image generator 48 with the "F" which produces an error image 52 which clearly shows the "mouse nibble" but very little else.” Note, the template and sample here are known and processed in a consistent manner.]
	Claims 21-26 are rejected based on the same citations and rationale given to claims 35-40.
	Regarding claim 27, Robinson teaches: The processor as recited in claim 21, wherein responsive to determining the one or more images were correctly processed, the processor is configured to generate a passing indicator to a safety related application. [FIG. 5 col. 4 ln 31: “These sub-images 44 are now passed through an alignment and error image generator 46 which now re-registers the template "V" with the sample "V" which, because it contains no flaws, returns a completely blank error image 50. The process is repeated in a second alignment and error image generator 48 with the "F" which produces an error image 52 which clearly shows the "mouse nibble" but very little else.” Note, the object here are known and processed in a consistent manner.]
	Claims 28-33 are rejected based on the same citations and rationale given to claims 35-40.
	Regarding claim 34, Robinson teaches: The method as recited in claim 28, further comprising generating a passing indicator to a safety related application responsive to determining the one or more images were correctly processed. [FIG. 5 col. 4 ln 31: “These sub-images 44 are now passed through an alignment and error image generator 46 which now re-registers the template "V" with the sample "V" which, because it contains no flaws, returns a completely blank error image 50. The process is repeated in a second alignment and error image generator 48 with the "F" which produces an error image 52 which clearly shows the "mouse nibble" but very little else.” Note, the object here are known and processed in a consistent manner.]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113